Citation Nr: 0409008	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted from March 4, 1999, for post-
traumatic stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for PTSD and assigned a 30 percent rating 
effective from March 4, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Specifically, as 
part of the notice, VA is to undertake the following actions: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform him about the information and evidence that VA 
will seek to provide; (3) inform him about the information 
and evidence the claimant is expected to provide; and (4) 
tell the claimant to provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2003).  Therefore, since the record 
on appeal does not show that the RO provided the veteran with 
any 38 U.S.C.A. § 5103 notice as to the claim for a higher 
evaluation for PTSD, a remand is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Next, the Board notes that under 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159, the VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  However, 
because the RO's initial unfavorable decision arises from a 
claim to reopen filed by the veteran in March 1999, before 
the enactment of the VCAA, this type of notice was not 
possible.  Therefore, after providing the veteran a 
Quartuccio sufficient notice on remand, the RO should address 
the issue of whether the appellant has been prejudiced by 
VA's failure to follow the chronological sequence outlined in 
the law.

Next, the Board notes that the VCAA requires that the RO 
obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
Therefore, since the record on appeal shows that the veteran 
is receiving ongoing treatment at the Salisbury VA medical 
center for his PTSD, on remand, the RO should obtain his 
contemporaneous treatment records from that facility.

Lastly, the Board notes that governing regulations provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 
(2002).  Further, governing regulations provide that VA's 
duty to assist includes obtaining informed medical opinion 
evidence when needed to adjudicate the veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.326.  Therefore, as the 
last examination was conducted more than two years ago, a new 
examination is in order.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
for a higher evaluation for PTSD.  
Specifically, the letter must (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence the 
claimant is expected to provide; and (4) 
request he provide any evidence in his 
possession that pertains to the claim.  
The veteran should be notified that he 
has one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should obtain all of the 
veteran's outstanding treatment records 
from the Salisbury VA medical center.  If 
the requested records are not available 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for his 
PTSD since March 1999.  The RO should 
inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder is to be made available 
to the psychiatrist for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score, an explanation of what the score 
represents, and the percentage of the 
score representing impairment solely due 
to the service connected PTSD.  The 
examiner should assess the extent of the 
veteran's occupational and social 
impairment due solely to PTSD 
symptomatology.  A complete rationale 
must be provided for any opinion offered.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal, including 
whether "staged" ratings are 
appropriate, Fenderson, as well as 
whether the appellant has been prejudiced 
by VA's failure to follow the 
chronological sequence outlined in 
38 U.S.C.A. §§ 5100, 5103(a) for 
providing VCAA notice.  If any benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


